 


109 HR 2724 IH: Civilian Volunteer Service Reserve Act
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2724 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Rangel introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To establish a national Civilian Volunteer Service Reserve program, a national volunteer service corps ready for service in response to domestic or international emergencies. 
 
 
1.Short titleThis Act may be cited as the Civilian Volunteer Service Reserve Act. 
2.FindingsCongress finds the following: 
(1)The changing threats and issues that face the Nation require a new and innovative approach to mobilizing the citizenry in times of need. 
(2)The Civilian Volunteer Service Reserve program offers a flexible approach to the needs of specific crises, such as natural disasters, incidents of terrorism, or other emergencies at home or abroad. 
(3)Citizenship entails responsibilities as well as rights. The Civilian Volunteer Service Reserve program will challenge all Americans to sacrifice for their country. 
(4)The Civilian Volunteer Service Reserve program will make it possible to draw on the vast array of skills and the ingenuity of ordinary Americans in times of need. 
3.EstablishmentThe Secretary of Homeland Security shall establish the Civilian Volunteer Service Reserve (referred to in this Act as the Civilian Reserve), a national volunteer service corps ready for service in response to domestic or international emergencies, or other circumstances determined by the President pursuant to section 6. 
4.General authorityThe Secretary of Homeland Security shall appoint a Director and such other officers as the Secretary considers appropriate to organize and administer the Civilian Reserve program consistent with the provisions of this Act. The Secretary is authorized to promulgate regulations necessary to carry out this Act. 
5.Eligibility, commitment, and registration 
(a)EligibilityAll citizens and legal residents of the United States over the age of 18 shall be eligible to serve in the Civilian Reserve. 
(b)CommitmentIndividuals who volunteer with the Civilian Reserve shall be enrolled for a 5-year period, and shall be expected during such period to serve in full-time active duty status for a total period of 6 months, when called to such service under section 6. There shall be no limit to the number of 5-year periods of service that an individual may register to serve. 
(c)RegistrationRegistration for the Civilian Reserve shall be administered in a manner determined by the Secretary of Homeland Security. At minimum, such registration shall include— 
(1)the applicant’s name, address, telephone number, Social Security number, and E-mail address; 
(2)the applicant’s occupation, areas of study, and skills; and 
(3)the applicant’s preference for local, national, or international service. 
6.Mobilization 
(a)Mobilization 
(1)In generalThe President shall have the authority to issue a voluntary call to action by issuing an executive order to mobilize certain members of the Civilian Reserve to full-time active duty status for a period not exceeding 6 months, in order to meet the pressing needs of the Nation in times of emergency, as determined by the President in consultation with the Secretary of Homeland Security. 
(2)ConsiderationsIn selecting members of the Civilian Reserve to call to action pursuant to paragraph (1), the President shall consider the relevant skills required by the emergency, the geographic location of the volunteers, and the logistics of such a mobilization. 
(3)Methodology of call to actionTo the extent practicable, for a voluntary call to action issued under paragraph (1), members of the Civilian Reserve shall be contacted via telephone, E-mail, and mail service. 
(b)Voluntary acceptance of call to actionMembers of the Civilian Reserve may choose to accept a call to action issued pursuant to subsection (a)(1) and enter full-time active duty status for the period specified in such call to action, not exceeding 6 months. Members of the Civilian Reserve may also decline such a call to action, so long as such members remain committed to serving in full-time active duty status for some period or periods, not to exceed a total of 6 months, during their 5-year enrollment. 
(c)Mandatory serviceThe President may, under extreme circumstances, issue a mandatory mobilization of members of the Civilian Reserve, requiring such members to begin full-time active duty service for a period not exceeding 6 months. Such mobilization may apply to any members of the Civilian Reserve notwithstanding whether such members have fulfilled their expected 6-month period of service described in section 5(b) prior to such mandatory mobilization. Exemptions from such mandatory service shall be made for hardship due to family or other circumstances, upon appeal by an individual member of the Civilian Reserve. 
7.Full-time active duty service and benefits 
(a)In generalMembers of the Civilian Reserve serving in full-time active duty status shall work side-by-side with officers and agencies of the Federal, State, and local governments, non-profit and non-governmental organizations, supplementing but not supplanting existing systems for responding to emergencies and other pressing needs. 
(b)Transportation and accommodationsThe Civilian Reserve program shall provide members serving in full-time active duty status with any necessary transportation and accommodations in order to facilitate such service. 
(c)StipendMembers of the Civilian Reserve serving in full-time active duty status shall receive a stipend in order to pay for necessary cost of living expenses, for such period of full-time active duty status. The amount of the stipend shall be determined by the Secretary of Homeland Security. 
(d)Health insuranceMembers of the Civilian Reserve serving in full-time active duty status shall be eligible for health insurance under a program to be established, by regulation, by the Secretary of Homeland Security. 
(e)Reemployment protectionThe Secretary of Homeland Security shall promulgate regulations to provide reemployment protection and other benefits for members of the Civilian Reserve who complete a period of full-time active duty service. 
8.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Homeland Security such sums as may be necessary for fiscal years 2006 through 2010 to carry out this Act. 
 
